EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended January 29, 2010 January 29, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -2.7% -7.9% -7.9% Class B Units -2.7% -8.0% -8.0% Legacy 1 Class Units -2.7% -7.8% -7.8% Legacy 2 Class Units -2.7% -7.8% -7.8% GAM 1 Class Units -2.1% -7.8% -7.8% GAM 2 Class Units -2.1% -7.8% -7.8% GAM 3 Class Units -2.1% -7.9% -7.9% S&P 500 Total Return Index2 -1.6% -3.6% -3.6% Barclays Capital U.S. Long Government Index2 0.1% 2.6% 2.6% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains Markets Decrease Large supplies and U.S. dollar strength Sugar Increase Weak Asian sugar production due to adverse weather conditions Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Increase Speculation the U.S. Federal Reserve may raise interest rates in the near future Euro Decrease Ongoing concern about the credibility of sovereign debt within the EU Australian Dollar Decrease Increased risk aversion among investors Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy Sector/Market Price Action Cause Natural Gas Decrease Smaller-than-expected drawdown on U.S. natural gas inventories Crude Oil Decrease U.S. dollar strength and concerns regarding the impact of higher interest rates on industrial demand Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
